DETAILED ACTION
This is in response to communication filed on 5/6/2022.
Status of Claims
Claims 41 – 70 are pending, of which claims 41, 47, and 61 are in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,296,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of Patent 11,296,068.

11,296,068
16/249021
1. A discrete three-dimensional (3-D) processor, comprising: 

a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a logic circuit, wherein said 3D-M array stores data and said logic circuit processes at least a portion of said data; 

a first die comprising a first semiconductor substrate and said 3D-M array, wherein said 3D-M array 
comprises a plurality of memory cells stacked above said first semiconductor substrate; 

a second die comprising a second semiconductor substrate, at least a portion of said logic circuit and an off-die peripheral-circuit component of said 3D-M array, wherein said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate; 




wherein said logic circuit is not a portion of a peripheral circuit of said 3D-M array;

said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; and, 

said first and second semiconductor substrates are separate semiconductor substrates and have a same size.
41. A discrete three-dimensional (3-D) processor, comprising: 









a first die comprising a first semiconductor substrate and at least a 3D-M array, wherein said 3D-M array comprises memory cells 
stacked above said first semiconductor substrate; 

a second die comprising a second semiconductor substrate, at least a 
logic circuit and an off-die 
peripheral-circuit component of said 3D-M array, wherein said logic 
circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate;

wherein, said logic circuit processes data stored in said 3D-M array; 

said logic circuit is not a portion of a peripheral circuit of said 3D-M array; 

said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; 

said first and second semiconductor substrates are separate substrates.

7. A discrete three-dimensional (3-D) 
processor, comprising: 

a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a processing circuit, wherein said 3D-M array stores data and said processing circuit processes at least a portion of said data; 

a first die comprising a first semiconductor substrate and said 3D-M array, wherein said 3D-M array 
comprises a plurality of memory cells stacked above said first semiconductor substrate; 

a second die comprising a second semiconductor substrate, at least a portion of said processing circuit and an off-die peripheral-circuit component of said 3D-M array, 

wherein said portion of said processing circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate; 







wherein said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; and, 

said first and second semiconductor substrates are separate semiconductor substrates and have a same size.
47. A discrete three-dimensional (3-D) processor, comprising: 









a first die comprising a first semiconductor substrate and at least a 3D-M array, wherein said 3D-M array comprises memory cells 
stacked above said first semiconductor substrate; 

a second die comprising a second semiconductor substrate, at least a processing circuit and an 
off-die peripheral-circuit component of said 3D-M array, 

wherein said processing circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate; 

wherein, said processing circuit processes data stored in said 3D-M array; 

said processing circuit is not a portion of a peripheral circuit of said 3D-M array; 

said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; 

said first and second semiconductor substrates are separate semiconductor substrates.
1. A discrete three-dimensional (3-D) processor, comprising: 

a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a logic circuit, wherein said 3D-M array stores data and said logic circuit processes at least a portion of said data; 

a first die comprising a first semiconductor substrate and said 3D-M array, wherein said 3D-M array 
comprises a plurality of memory cells stacked above said first semiconductor substrate; 

a second die comprising a second semiconductor substrate, at least a portion of said logic circuit and an off-die peripheral-circuit component of said 3D-M array, wherein said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate; 

wherein said logic circuit is not a portion of a peripheral circuit of said 3D-M array;

said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; and, 

said first and second semiconductor substrates are separate semiconductor substrates and have a same size.
61. A discrete three-dimensional (3-D) processor, comprising: 

a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array, and a logic circuit, wherein said logic circuit processes data stored in said 3D-M array; 

a first die comprising a first semiconductor substrate and said 3D-M array, wherein said 3D-M array comprises memory cells stacked above said first semiconductor substrate; 


a second die comprising a second semiconductor substrate, said logic circuit and an off-die 
peripheral-circuit component of said 3D-M array, wherein said logic 
circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate; 

wherein, said logic circuit is not a portion of a peripheral circuit of said 3D-M array; 

said first die does not comprise said off-die peripheral-circuit component; 

said first and second dice are communicatively coupled by a plurality of inter-die connections; 

said first and second semiconductor 

substrates are separate semiconductor 

substrates.


	Further, 11,296,068 dependent claim 2 is identical to 16/249021 dependent claim 42. 11,296,068 dependent claim 3 is virtually identical to 16/249021 dependent claim 43. 11,296,068 dependent claim 4 is identical to 16/249021 dependent claim 44. 11,296,068 dependent claim 5 is virtually identical to 16/249021 dependent claim 45. 11,296,068 dependent claim 6 is virtually identical to 16/249021 dependent claim 46. 11,296,068 dependent claim 8 is virtually identical to 16/249021 dependent claim 48. 11,296,068 dependent claim 9 is identical to 16/249021 dependent claim 49. 11,296,068 dependent claim 10 is virtually identical to 16/249021 dependent claim 50. 11,296,068 dependent claim 11 is virtually identical to 16/249021 dependent claim 51. 11,296,068 dependent claim 12 is virtually identical to 16/249021 dependent claim 52. 11,296,068 dependent claim 13 is virtually identical to 16/249021 dependent claim 53.
11,296,068 dependent claim 14 is identical to 16/249021 dependent claim 54. 11,296,068 dependent claim 15 is virtually identical to 16/249021 dependent claim 55. 11,296,068 dependent claim 16 is virtually identical to 16/249021 dependent claim 56.
11,296,068 dependent claim 17 is virtually identical to 16/249021 dependent claim 57. 11,296,068 dependent claim 18 is virtually identical to 16/249021 dependent claim 58. 11,296,068 dependent claim 19 is virtually identical to 16/249021 dependent claim 59.
11,296,068 dependent claim 20 is virtually identical to 16/249021 dependent claim 60.
11,296,068 dependent claim 2 is identical to 16/249021 dependent claim 62. 11,296,068 dependent claim 4 is identical to 16/249021 dependent claim 63.
11,296,068 dependent claim 9 is identical to 16/249021 dependent claim 66. 11,296,068 dependent claim 14 is identical to 16/249021 dependent claim 67. 11,296,068 dependent claim 19 is virtually identical to 16/249021 dependent claim 68.
11,296,068 dependent claim 20 is virtually identical to 16/249021 dependent claim 70.

Claim Objections
Claims 41 – 60 are objected to because of the following informalities:  Independent claims 41 and 47 state “a 3D-M array” (lines 2-3) with no further definition for this acronym.  The examiner recommends amending claims 41 and 47 to state “a three-dimensional memory (3D-M) array” (as in independent claim 61).  Claims 42 – 46 and 48 – 60 inherit this objection based on their dependencies.  Appropriate correction is required.
Claims 42, 43, 62, and 69 are objected to because of the following informalities:  claims 42 and 62 state “a look-up tale (LUT).”  The examiner recommends amending claims 42 and 62 to state “a look-uptable (LUT).”  Claim 43 inherits this objection based on its dependency. Appropriate correction is required.
Claims 46, 60, and 70 are objected to because of the following informalities:  claims 46, 60, and 70 state “a first number of BEOL layers” (line 7) and “at least a portion of the address decoder” (line 26).  BEOL is an acronym with no further definition. An address decoder was not previously claimed before this instance in claims 46, 60, and 70.  As such, the examiner recommends amending claims 46, 60, and 70 to state “a first number of back-end-of-line (BEOL) layers” and “at least a portion of an address decoder.”

Allowable Subject Matter
Claims 41 – 70 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a discrete 3D processor with a first die and a separate second die, the first die comprising a first substrate and a 3D memory array with stacked memory cells, the second die comprising second substrate a logic/processing circuit and an off-die peripheral circuit, and the logic/processing circuit is not a portion of the off-die peripheral circuit, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 10510738 teaches a three dimensional memory device with a memory die and a logic die comprising peripheral circuitry.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184